TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 15, 2019



                                       NO. 03-17-00525-CV


                                      Henry Neal, Appellant

                                                  v.

                           Wayne Guidry and Kat Guidry, Appellees




         APPEAL FROM COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
               BEFORE JUSTICES BAKER, SMITH, AND SHANNON
          REVERSED AND REMANDED -- OPINION BY JUSTICE SHANNON




This is an appeal from the judgment signed by the trial court on May 10, 2017. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

court’s judgment. Therefore, the Court reverses the trial court’s judgment and remands the case

to the trial court for a new trial. Appellees shall pay all costs relating to this appeal, both in this

Court and the court below.